Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 01/15/2021.
Claims 1 – 20 are currently pending and have been examined in this application.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by Applicant on December 17, 2021. Due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is respectfully required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “the one or more items” at line 10. There is insufficient antecedent basis for the limitation in the claim. Claim 11 is rejected based on the same rationale. Claims 2-10 and 12-20 are rejected based on their dependency on Claims 1 and 11 respectively.
Claim 1 recites, “…receiving a check-in from an electronic device indicating that a pickup is en-route to pick-up the order; when the electronic device authorizes location tracking, tracking a location of the pickup after receiving the check-in from the electronic device…”  It is unclear as to how the receiving a  check-in from an electronic device is related to an electronic device authorizing location tracking. For purposes of examination, Examiner interprets the check-in as an authorization to collect location data. Claim 11 is rejected based on the same rationale. Claims 2-10 and 12-20 are rejected based on their dependency on Claims 1 and 11 respectively.

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101   because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 recites:
determining, using employee device data collected from one or more electronic devices of one or more employees of a store in a predictive analysis, an estimated collection time required for an employee of the one or more employees of the store to collect the one or more items of the order; 
periodically determining, at one or more time intervals, an estimated travel time for the pickup to travel to the store from the location, as tracked; and 
when the estimated collection time is approximately equal in duration to the estimated travel time, coordinating displaying instructions for the employee of the store to begin collecting the one or more items of the order.

The limitations fall within Certain Methods of Organizing Human Activity. The limitations, under the broadest reasonable interpretation covers performance of the limitations within commercial interactions dealing with sales activities and managing personal behavior or interactions between people including following rules and instructions (e.g. receiving orders, pick order) but for the use of generic computer components (e.g. processor). For instance, receiving orders and determining an estimated collection time is directed to sales activities and managing personal behavior.  Therefore, the claims recite an abstract concept. Claim 11 substantially recites the subject matter of Claim 1 and encompasses the same abstract concepts.
Additionally, the claims encompass Mental Process related to observation and evaluation of data.
The dependent claim encompasses the same abstract concepts. For instance, Claims 2 -3 are directed to predictive analysis, Claim 4 is directed to a pickup, Claim 5 is directed to displaying vehicle info, Claim 6 is directed to displaying order information, Claim 7 is directed authorizing tracking, Claim 8 is directed feature selection, Claim 9 is directed to delivery notifications and Claim 10 is directed to independent variables. Claims The dependent claims further limit the abstract concepts.
The judicial exception is not integrated into a practical application. Claims 1 and 11 recite one or more processors, one or more non-transitory computer readable storage devices  and one or more electronic devices for receiving an order, determining an estimated order completion time, receiving a check-in, tracking a location, periodically determining an estimated travel time and when the collection time is approximately equal to travel time begin collection. These are generic computer components recited at a high level of generality as performing generic computer functional that amount to no more than instructions to apply the judicial exception. 
	For instance, the steps of receiving an order and receiving a check-in from an electronic device are data gathering activities (e.g. extra-solution). The steps of determining an estimated collection time,  an estimated travel time and determining an approximately equal duration involve data analysis/comparison. The steps of tracking a location of a pickup is data gathering activity. The step of displaying instructions for the employee to begin collecting is basic display functionality. The combination of additional elements is no more than mere instructions to apply the exception using generic computer components. Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite the additional elements of a one or more processors, one or more CRMs and one or more electronic devices. These are generic computer components recited as performing generic computer functions that are well-understood and routinely performed by a computer and amount to no more than implementing the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Considering the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Therefore Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 9-12, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tepfenhart et al. (US 2017/0024805) in view of Hendrickson (US 2018/0075404)  further in view of Antonellis (US 2004/0210621).
 Claim 1:
Tepfenhart discloses:
A system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform: (see at least ¶0021, retailer server system including a processor and a memory)
receiving, at the one or more processors, an order from a customer electronic device; (see at least ¶0027, customer places an order)
determining, [using employee device data collected from one or more electronic devices of one or more employees of a store in a predictive analysis,] an estimated collection time required for an employee of the one or more employees of the store to collect the one or more items of the order; (see at least ¶0015, determine an estimated order pickup time based on various factors)
receiving a check-in from an electronic device indicating that a pickup is en-route to pick-up the order; (see at least ¶0015, customer notification of arrival or anticipated/imminent arrival; see also ¶0028, customer may send notification while preparing to travel to travel or in transit to pick up facility)
when the electronic device authorizes location tracking, tracking a location of the pickup after receiving the check-in from the electronic device; (see at least ¶0035, customer device is detected when in proximity using GPS or other location based technology with authorization from customer)
when the estimated collection time is approximately equal in duration to the estimated travel time, coordinating displaying instructions for the employee of the store to begin collecting the one or more items of the order. (see at least ¶0036, when server receives notice of the customer’s arrival the order is placed in a queue and assigned or instructing one or more runner personnel to collect or prepare items)
	While Tepfenhart discloses the above limitations, Tepfenhart does not explicitly disclose the following limitation; however, Hendrickson does disclose:
determining, using employee device data collected from one or more electronic devices of one or more employees of a store in a predictive analysis, an estimated collection time required for an employee of the one or more employees of the store to collect the one or more items of the order; (see at least ¶0089-¶0098, estimated order completion by regression)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart with the estimating order completion determination of Hendrickson to optimize the precision at which the order will be completed at the same time the customer arrives (see ¶0003).
While Tepfenhart and Hendrickson disclose the above limitations, neither explicitly disclose the following limitations; however, Antonellis does disclose:
periodically determining, at one or more time intervals, an estimated travel time for the pickup to travel to the store from the location, as tracked; and (see at least Figure 3 and ¶0098, receive customer order through customer device, location of the customer device is continuously tracked or periodically and the estimated time of arrival is predicted)
when the estimated collection time is approximately equal in duration to the estimated travel time, [coordinating displaying instructions for the employee of the store to begin collecting the one or more items of the order.] (see at least ¶0165-¶0169, receiving a location of a delivery person, predicting when at least one delivery person will arrive at the establishments based on the locations of one or more drivers, assigning the order to the delivery person and scheduling completion of the preparation of the order to coincide with the arrival of the delivery person at the establishment; see also ¶0169, order assignment is communicated to a driver)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart and the estimating order completion determination of Hendrickson with the order and delivery optimization of Antonellis to streamline the customer pickup process by automatically identifying customers that have one or more pending orders. 

 Claim 2:
	While Tepfenhart, Hendrickson and Antonellis disclose claim 1, neither Tepfenhart nor Atonellis explicitly disclose the following limitation; however, Hendrickson does disclose:
wherein: the predictive analysis comprises a regression analysis. (see at least ¶0089-¶0098, estimated order completion by regression)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart and the estimating order completion determination of Hendrickson with the order and delivery optimization of Antonellis to optimize the precision at which the order will be completed at the same time the customer arrives (see ¶0003).

Claim 4:
Tepfenhart, Hendrickson and Antonellis disclose claim 1. Tepfenhart further discloses:
wherein the pickup comprises at least one of: a customer; one or more employees; a third party delivery service; an autonomous vehicle; or a drone. (see at least Abstract, a customer)

Claim 6:
	While Tepfenhart, Hendrickson and Atonellis disclose claim 1, neither Tepfenhart nor Hendrickson explicitly disclose the following limitation; however, Antonellis does disclose:
wherein the computing instructions are further to run on the one or more processors and perform: when the order has been collected by the employee, coordinating displaying a collected order notification on the customer electronic device, the collected order notification indicating that the order has been collected by the employee of the store. (see at least ¶0096, when order is completely prepared the employee sends a confirmation to a delivery driver that the order is complete)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart and the estimating order completion determination of Hendrickson with the order and delivery optimization of Antonellis to optimize the precision at which the order will be completed at the same time the customer arrives (see ¶0003).

Claim 7:
Tepfenhart, Hendrickson and Atonellis disclose claim 1. Tepfenhart further discloses:
wherein the computing instructions are further to run on the one or more processors and perform: when the electronic device authorizes location tracking, coordinating displaying an estimated pickup arrival time on the customer electronic device or an employee electronic device of the employee. (see at least ¶0036, when receive notice of customer arrival the server may assign or instruct 

Claim 9:
While Tepfenhart, Hendrickson and Antonellis disclose claim 1, neither explicitly disclose the following limitations; however, Antonellis does disclose:
wherein the computing instructions are further configured to run on the one or more processors and perform: when the pickup delivers the order, coordinating displaying a delivery notification on the customer electronic device or an employee electronic device of the employee. (see at least ¶0115, customer may receive order status information; see also ¶0096, order confirmation)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart and the estimating order completion determination of Hendrickson with the order and delivery optimization of Antonellis to optimize the precision at which the order will be completed at the same time the customer arrives (see ¶0003).

Claim 10:
	While Tepfenhart, Hendrickson and Atonellis disclose claim 1, neither Tepfenhart nor Antonellis explicitly disclose the following limitation; however, Hendrickson dos disclose:
wherein the predictive analysis comprises:  determining, using the employee device data collected from the one or more electronic devices of the one or more employees of the store: one or more independent variables affecting the estimated collection time; respective coefficients of each respective independent variable of the one or more independent variables affecting the estimated collection time; and a constant applicable to historical picking data of the employee of the store. (see at least ¶0089-¶0098, estimated order completion by regression where the order flow data is used in the regression (e.g. historical data)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart and the estimating order completion determination of Hendrickson with the order and delivery optimization of Antonellis to optimize the precision at which the order will be completed at the same time the customer arrives (see ¶0003).
Claims 11, 12, 14, 16, 17, 19 and 20 for a method substantially recite the subject matter of Claims 1, 2, 4, 6, 7, 9 and 10 and are rejected based on the same rationale.


Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tepfenhart et al. (US 2017/0024805) in view of Hendrickson (US 2018/0075404)  further in view of Antonellis (US 2004/0210621) (US 2004/0210621) further in view of Hopson et al. (US 2004/0068443).

Claim 3:
While Tepfenhart, Hendrickson and Atonellis disclose claim 1, neither Tepfenhart nor Atonellis explicitly disclose the following limitation; however, Hendrickson does disclose:
wherein the predictive analysis operates as a function of at least one of: one or more locations of the one or more items of the order; a number of commodity switches required for the one or more employees to collect the one or more items of the order; a historical performance of the employee assigned to collect the one or more items of the order; a temperature sensitivity of at least one of the one or more items of the order; or a time of day when the order is collected by the employee. (see at least ¶0088-¶0089, order flow time estimates including ; see also ¶0090, using regression analysis using historical data(see at least ¶0035-¶0036) (b) a number of commodity switches required to collect the one or more items at the store, (see at least ¶0035-¶0036, pick zones depict various departments /areas within a retail store environment such as produce or pet food and where the pick route may contain multiple zones) (c) a historical performance of the employee of the store assigned to collect the one or more items of the order, (see ¶0015, the assignment of pick routes is determined by the experience and preference of the employee, where the experience indicates historical performance) and (d) a time of day when the order is collected at the store by the employee. (see ¶0050, there are four delivery service windows per day)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart ,the estimating order completion determination of Hendrickson and the order and delivery optimization of Antonellis with the pick functionality of Hopson to assist in facilitating pick orders. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 13 for a method substantially recites the subject matter of Claim 3 and is rejected based on the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tepfenhart et al. (US 2017/0024805) in view of Hendrickson (US 2018/0075404)  further in view of Antonellis (US 2004/0210621) further in view of Elston et al. (US2002/0143655).
Claim 5:
	While Tepfenhart, Hendrickson and Antonellis disclose claim 1, neither explicitly disclose the following limitations; however, Elston does disclose:
wherein the computing instructions are further to run on the one or more processors and perform: coordinating displaying vehicle information for the pickup on an employee electronic device of the employee. (see at least ¶0200, the order information may contain a description and license number of the customer’s vehicle)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart ,the estimating order completion determination of Hendrickson and the order and delivery optimization of Antonellis with the order information including vehicle information of Elston to assist with identifying customers for order pickup in a curbside environment, which would improve efficiency.
Claim 15 for a method substantially recites the subject matter of Claim 5 and is rejected based on the same rationale.

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tepfenhart et al. (US 2017/0024805) in view of Hendrickson (US 2018/0075404)  further in view of Antonellis (US 2004/0210621) further in view of Moghaddam et al. (US 2016/0217513).
Claim 8:
	While Tepfenhart, Hendrickson and Antonellis disclose claim 1, neither explicitly disclose the following limitation; however, Moghaddam does disclose:
wherein the predictive analysis comprises feature selection techniques. (see at least ¶0024, logistic regression model with feature selection; see also ¶0045) 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the customer arrival notifications of Tepfenhart ,the estimating order completion determination of Hendrickson and the order and delivery optimization of Antonellis with the feature selection in regression analysis of Moghaddam to reduce the computational complexity of the model. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18 for a method substantially recites the subject matter of Claim 8 and is rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Rademaker (US 2016/0247113) discloses a predicted time of arrival for a customer to arrive at a retailer to pick up an order.
Commons et al. (US 10445807) discloses tracking a location of a customer within a store after the customer registers.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683